 


113 HRES 421 IH: Recognizing people of African Descent and Black Europeans.
U.S. House of Representatives
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 421 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2013 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Recognizing people of African Descent and Black Europeans. 
 
 
Whereas the 109th Congress passed H. Con. Res. 60 and S. Con. Res. 90, recognizing African descendants in Latin America and the Caribbean, raising awareness of the racism and discrimination faced by those communities, and leading to numerous public and private sector initiatives between the United States and Latin American and Caribbean countries to improve the situation of African descendants; 
Whereas the persistence of racism and discrimination in Europe similarly necessitates congressional action to raise awareness and promote public and private sector initiatives to stem this trend; 
Whereas the terms Afro-European, African European, or Black European refer to people of African ancestry or descent born in, citizens of, or living in Europe; 
Whereas an estimated 7,000,000 to 10,000,000 individuals of African descent currently live in and have long had a presence in Europe, forming an influential part of the African diaspora; 
Whereas the story of Black Europeans remains widely untold, rendering many of their past and present contributions to the political and social life of Europe invisible or forgotten; 
Whereas unlike more contemporary figures, largely unknown Blacks have made significant contributions to European history and culture, including Spanish poet Juan Latino, Italian Duke Alessandro Medici, French novelist Alexandre Dumas, German scholar Anthony William Amo, French Composer Le Chevalier de St. George, British abolitionist Oladuah Equiano, and Russian General and Governor Abram Hannibal, great-grandfather of Russian poet Aleksandr Pushkin; 
Whereas the largest estimated populations of Black Europeans can be found in France (approximately 2,500,000), the United Kingdom (approximately 1,500,000), and the Netherlands (approximately 500,000), in addition to sizeable populations in Germany, Italy, Portugal, Sweden, Norway, Ireland, Russia, Switzerland, Spain, Belgium, Denmark, and Austria; 
Whereas the presence of Blacks in Europe can be traced to voluntary and forced migration resulting from the geographical proximity of Europe to Africa and the Middle East, including the transatlantic slave trade, the colonization of Africa and the Caribbean, African and African-American military deployments, the movement of refugees and asylum seekers, and educational and other professional exchanges; 
Whereas although Black Europeans have made significant achievements in and contributions to European society, large numbers have and continue to be more likely than the general population to experience discrimination and be underrepresented in leadership roles in the public and private sector as a result of the color of their skin and ancestry; 
Whereas racism has long been, and continues to be, a problem in Europe; 
Whereas, on April 29, 2008, before the Commission on Security and Cooperation in Europe, at a hearing entitled The State of (In)visible Black Europe: Race, Rights, and Politics, Dr. Philomena Essed stated, Probably the only common European experience among many, if not all, Afro-descendants is their exposure to […] racism and systemic discrimination, regardless of country, socio-economic conditions, gender, age, or level of education; 
Whereas as early as 1997, the European Commission opinion poll entitled Racism and Xenophobia in Europe reported a worrying level of racism and xenophobia in [European Union] Member States, with nearly 33% of those interviewed openly describing themselves as quite racist or very racist.; 
Whereas annual reports of the European Union Fundamental Rights Agency (EUFRA), including the 2009 European Union Minorities and Discrimination Survey (EU-MIDIS), the first European Union-wide survey of ethnic minority and immigrant groups' experiences of discrimination and victimization in everyday life in the 27 member states of the European Union, have found that persons of African descent experience high incidents of discriminatory treatment, racist crime, and victimization, and lacked an awareness of their rights, often underreporting cases of discrimination to law enforcement and human rights agencies; 
Whereas the 2013 Organization for Security and Cooperation in Europe Office for Democratic Institutions and Human Rights (OSCE/ODIHR) Annual Hate Crimes report included findings that there were more than 16 deaths and violent assaults against people of African origin, and that persons of African descent are often targets of racist and anti-migrant violence, especially in eastern Europe, yet in many countries legal assistance and financial support for victims while recovering from violent attacks does not exist; 
Whereas prejudice and discrimination towards Black Europeans has also been linked to changes in immigration and asylum laws as a result of antiterrorism initiatives and the growth and mainstreaming of nationalist and anti-immigrant political parties and groups, including neo-Nazis and skinheads; 
Whereas the Open Society Justice Initiative in an initial 2009 report, entitled Ethnic Profiling in the European Union, and subsequent reports has found that police officers in the United Kingdom, France, Italy, Germany, and the Netherlands routinely use racial profiling, including targeting Blacks, when deciding whom to target for stops, searches, raids, and surveillance, leading to some of the first nationwide grassroots and legal efforts to end racial profiling in France, Germany, and elsewhere in Europe; 
Whereas there have been numerous efforts by the public and private sector to address racial discrimination and inequality in Europe, including the introduction of antidiscrimination and equality laws that include the legal support for special measures or positive (affirmative) action, creation of equality bodies, media campaigns, and efforts to increase minority political participation, and campaigns to end the use of stereotypes and derogatory terms to refer to Blacks in everyday language, the media, and textbooks; 
Whereas these efforts include the United Nations designation of 2011 as the International Year for People of African Descent in an effort to strengthen national actions to ensure that people of African descent enjoy economic, cultural, social, civil, and political rights, as well as promote a greater knowledge of and respect for their diverse heritage and culture; 
Whereas these efforts also include the OSCE Parliamentary Assembly’s (PA) adoption of a Resolution on Strengthening Efforts to Combat Racism and Xenophobia and Foster Inclusion at the 2011 Annual Session recognizing the international year for people of African descent and calling for OSCE to implement several strategic initiatives to address racial and ethnic discrimination in the OSCE region; 
Whereas in 2011, OSCE/ODIHR held its first Roundtable on the contemporary forms of racism and xenophobia affecting Peoples of African Descent in the OSCE region, and in 2012 a hate crimes training for the people of African descent, and in 2013 an exchange with European and United States civil rights leaders of African descent and other public and private sector entities combating discrimination and inequality; 
Whereas these efforts also include transatlantic meetings of Black and minority legislators held at the European Parliament in Brussels, Belgium, including the March 24, 2011, and June 1, 2010, through June 2, 2010, Transatlantic Minority Political Leadership Conferences and April 15, 2009, through April 16, 2009, Black European Summit: Transatlantic Dialogue on Political Participation and the adoption of the Brussels Declaration calling for increased minority political inclusion; 
Whereas as part of the March 24, 2011, Transatlantic Minority Political Leadership Conference legislators and minority leaders from North America and Europe held a Parliamentary Forum at the European Parliament in Brussels, Belgium, to discuss a Joint Action Plan on Racial and Ethnic Equality and Inclusion between the European Union and United States; 
Whereas in October 2013, European Parliamentarians in partnership with the European Network Against Racism (ENAR) held (In)visible Diversity a series of debates in the European Parliament, including, a debate entitled, People of African descent and Black Europeans: Realities of Afrophobia; 
Whereas despite these efforts, international entities, such as the OSCE Personal Representative on Combating Racism, Xenophobia and Discrimination, EUFRA, the European Commission against Racism and Intolerance, and the United Nations Committee on the Elimination of Racial Discrimination, Special Rapporteur on Contemporary Forms of Racism, Independent Expert on minority issues, and Experts Working Group on People of African Descent, have documented ongoing racism and xenophobia, and racial and ethnic discrimination, and called for an increase in initiatives to combat racism and inequality; and 
Whereas throughout the history of the United States, members of both the public and private sectors have exchanged information on best practices for antidiscrimination measures and racial equality with committed parties in other countries, including initiatives such as the ongoing implementation of the 2008 Joint Action Plan Between the Government of the Federative Republic of Brazil and the Government of the United States of America to Eliminate Racial and Ethnic Discrimination and Promote Equality, also known as the United States-Brazil Joint Action Plan Against Racial Discrimination, and the more recent United States-Colombia Action Plan on Racial and Ethnic Equality: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages the recognition and celebration of the collective history and achievements made by people of African descent;  
(2)reaffirms the importance of inclusion and the full and equal participation of people of African descent around the world in all aspects of political, economic, social, and cultural life;  
(3)recognizes that, as a result of their skin color and ancestry, many Black Europeans have wrongfully experienced injustices in the public and private sector;  
(4)welcomes parliamentary activities, including those of the Organization for Security and Cooperation in Europe (OSCE) Parliamentary Assembly, to engage in efforts to promote racial equality and combat racial discrimination through efforts such as introducing legislation, speaking out against racism, increasing the political participation of racial minorities, and working with Black European and other minority communities to develop relevant policies;  
(5)urges European governments and members of civil society and the private sector, in consultation with Black European communities, to develop and implement initiatives to combat racial discrimination and promote racial equality in Europe, by— 
(A)drafting and implementing antidiscrimination, special measures, hate crimes, migration and integration, and other laws and policies to address discrimination and disparities and promote equality, noting the recommendations of the United Nations Committee on the Elimination of Racial Discrimination, the Experts Working Group on People of African Descent (WGPAD), the European Commission against Racism and Intolerance, the European Union Fundamental Rights Agency (EUFRA), the United Nations Special Rapporteur on Contemporary Forms of Racism and Independent Expert on minority issues, and the OSCE Personal Representative on Combating Racism, Xenophobia and Discrimination; 
(B)promoting and funding research, including the collection of national census data on Black Europeans and its inclusion in the annual reports of the EUFRA;  
(C)providing technical support, training, and funding to Black European civil society groups working to combat racism, discrimination, and inequality, and uphold basic human rights in Europe;  
(D)introducing national measures to counter stereotypical images of persons of African descent, by revising textbooks, increasing efforts to include Black Europeans in history and heritage institutions, and remembering victims of colonialism, slavery, and other atrocities;  
(E)developing or increasing financial support for funds to assist victims of hate crimes with legal assistance and compensation when incapacitated due to physical or emotional injuries;  
(F)developing specific initiatives that address the special concerns of Black European women and youth; 
(G)actively promoting racial and ethnic minority participation at all levels of national, regional, and local government through the education of civil and political rights, including the legislative process and advocacy of legislative issues relevant to racial and ethnic minority communities, development of targeted professional development and hiring strategies, increased youth and community outreach, and self-organization and other empowerment initiatives; and 
(H)recruiting, training, and hiring Black Europeans for professional positions in support of these initiatives;  
(6)urges the Secretary of State to—  
(A)provide technical assistance and other support for European governments and members of the civil society and private sector to fulfill the initiatives outlined above;  
(B)increase support for the WGPAD; and 
(C)appoint a Senior Advisor on Afro-descent peoples at the Department of State and create a Fund for the Inclusion of Racial and Ethnic minorities modeled after the Department’s International Fund for Women and Girls and LGBT Global Equality Funds; and 
(7)supports the adoption of a Joint Action Plan on Racial and Ethnic Equality and Inclusion between the European Union and United States and implementation of the OSCE Parliamentary Assembly 2011 Resolution on Strengthening Efforts to Combat Racism and Xenophobia and Foster Inclusion to assist in fulfilling the initiatives above. 
 
